Exhibit 10.62
Amended and Restated
ASYST TECHNOLOGIES, INC.
CHANGE IN CONTROL AGREEMENT
          THIS CHANGE IN CONTROL AGREEMENT (this “Agreement”) is made and
entered into as of December 31, 2008 (the “Effective Date”), by and between
Asyst Technologies, Inc., a California corporation (including, in the event of
merger, acquisition, Change in Control or corporate dissolution or succession,
any parent or successor entities, “Asyst”), and [                    ] (the
“Executive”).
          WHEREAS, Asyst considers it essential to foster the continued
employment of key management personnel and recognizes the distraction and
disruption that the possibility of a Change in Control (as defined in Section
1(g), below) may raise, to the detriment of Asyst and its stockholders; and
          WHEREAS, Asyst has determined to amend, extend and restate certain
protections provided by this Agreement in order to reinforce and encourage the
continued attention and dedication of key management personnel to their assigned
duties in the face of a possible Change in Control.
          NOW, THEREFORE, in consideration of the promises and the mutual
covenants contained herein, Asyst and the Executive hereby agree as follows:
          This Agreement shall specifically supersede and replace that
Change-in-Control Agreement between Asyst and Executive, dated
[                    ], which agreement is deemed cancelled as of the Effective
Date.
     1. DEFINITIONS.
          (a) “Annual Base Salary” shall mean, as of any point in time, the
annual

1



--------------------------------------------------------------------------------



 



base salary of Executive, as may be adjusted from time to time by Asyst.
          (b) “Anticipatory Involuntary Termination” shall mean a termination
(x) by Asyst of Executive’s employment for any reason other than for Causeor
(y) by Executive for Good Reason, that occurs within the 12 months prior to the
date on which a Change in Control occurs, and it is reasonably demonstrated by
Executive that such termination of employment (I) was at the request of, was due
to or resulted from a third party that had taken steps reasonably calculated to
effect such Change in Control or (II) otherwise arose in connection with or was
due to or resulted from an anticipation of a Change in Control, and such Change
in Control is consummated.
          (c) “Base Salary” shall mean, as of any point in time, the current
portion of the Annual Base Salary.
          (d) “Beneficial Owner” shall have the meaning defined in Rule 13d-3
under the Securities Exchange Act of 1934 (as amended).
          (e) “Beneficiary” shall mean (i) the person or persons named by
Executive pursuant to Section 15, below, or (ii) in the event of his or her
death, if no person is designated Beneficiary and survives Executive, his or her
estate.
          (f) “Board” shall mean the Board of Directors of Asyst.
          (g) “Cause” shall mean the occurrence, without the Board’s express
written consent, and when substantiated and demonstrated in advance of any
termination by Asyst of the Executive by formal action, as manifested by
delivery to Executive of a copy of the resolution duly adopted by the
affirmative vote of not less than a super-majority of its members (excluding
Executive, if Executive is a member of the Board) at a meeting of the Board
called and held for
Asyst CofC Executive Agreement

2



--------------------------------------------------------------------------------



 



such purpose (after reasonable notice is provided to Executive and Executive is
given an opportunity, together with counsel for Executive, to be heard before
the Board) finding that, in the good faith determination of the Board, Executive
is guilty of any one of the following specific material acts or omissions by
Executive:
               (i) Executive’s conviction in a court of law of, or entry of a
guilty plea or plea of no contest to, a felony charge (whether subject to
appeal);
               (ii) willful or continued failure by Executive to perform his or
her material duties or obligations under this Agreement and/or as an officer or
senior executive of Asyst;
               (iii) willful or continued engagement by Executive in misconduct
that is demonstrably and materially injurious to Asyst;
               (iv) gross negligence by Executive during the performance of the
duties of his or her position resulting in demonstrable and material injury to
Asyst;
               (v) entry by a court or governmental or regulatory agency of the
United States, or a political subdivision thereof, of an order barring Executive
from serving as an officer or director of a public company;
               (vi) willful or continued breach by Executive of a material duty
or obligation under Asyst’s Code of Business Conduct then in effect; or
               (vii) willful or continued breach by Executive of his or her
confidentiality obligations to Asyst, under this Agreement or otherwise.
          For the purposes of this definition, no act or failure to act on the
part of Executive shall be deemed “willful” to the extent (x) caused by
Disability or (y) unless it is done, or
Asyst CofC Executive Agreement

3



--------------------------------------------------------------------------------



 



omitted to be done, by him or her in bad faith or without reasonable belief that
his or her act or omission was in the best interest of Asyst. Such formal action
by resolution of the Board by a super-majority of its members shall expressly
provide in reasonable detail the specific acts, circumstances and bases for the
Board’s good faith for Cause determination that is the bases for the Executive’s
termination. In addition, any termination by Asyst of Executive that is
attributed to an occurrence which was with the Board’s express written consent,
or which was not substantiated and demonstrated in advance of any termination of
the Executive by formal action by a super-majority of its members, shall be
deemed without Cause.
          (h) “Change in Control” shall mean occurrence of any of the following:
               (i) acquisition by an individual, an entity or a group (excluding
Asyst or an employee benefit plan of Asyst, or a corporation controlled by
Asyst’s shareholders) of 30 percent or more of Asyst’s common stock or voting
securities;
               (ii) change in composition of the Board (other than by retirement
or voluntary termination of service) occurring within a rolling two-year period,
as a result of which fewer than a majority of the directors at the end of such
rolling two-year period are Incumbent Directors (“Incumbent Directors” shall
mean directors who either are members of the Board (x) as of the beginning of
such rolling two-year period or (y) prior to any Business Combination are
elected, or nominated for election, to the Board with the affirmative votes of
at least a majority of such directors at the time of such election or
nomination, but shall not include an individual not otherwise an Incumbent
Director whose election or nomination is in connection with an actual or
threatened proxy contest); or
               (iii) consummation of a complete liquidation or dissolution of
Asyst or
Asyst CofC Executive Agreement

4



--------------------------------------------------------------------------------



 



a merger, consolidation, transfer or sale of all or substantially all of Asyst’s
assets (collectively, a “Business Combination”), but which shall not include a
Business Combination (x) in which the shareholders of Asyst receive 50 percent
or more of the stock resulting from the Business Combination, (y) in which at
least a majority of the board of directors of the resulting corporation comprise
Incumbent Directors and (z) after which no individual, entity or group
(excluding any corporation resulting from the Business Combination or any
employee benefit plan of such corporation or of Asyst) owns 30 percent or more
of the stock of the resulting corporation, who did not own such stock
immediately before the Business Combination.
          (i) “Code” shall mean the Internal Revenue Code of 1986, as from time
to time amended.
          (j) “Committee” shall mean the Compensation Committee of the Board.
          (k) “Date of Termination” shall mean, with respect to any actual or
purported termination of Executive’s employment during the Term of Agreement,
the following:
               (i) if his or her employment terminates by death, the date of
death; or
               (ii) if his or her employment terminates for any other reason,
the date specified in the Notice of Termination, whether provided by Asyst or
Executive. Anything in the foregoing to the contrary notwithstanding, for
purposes of the payment of any Deferred Compensation Benefits (as hereinafter
defined), “Date of Termination” shall mean the date Executive experiences a
Separation from Service (as hereinafter defined).
          (l) “Disability” shall mean Executive’s inability reasonably to
perform the essential duties as an officer or senior executive of Asyst by
reason of a physical or mental disability or infirmity, with or without
reasonable accommodation, as determined in writing by a
Asyst CofC Executive Agreement

5



--------------------------------------------------------------------------------



 



physician reasonably acceptable to Asyst and Executive, which disability or
infirmity has continued for more than six consecutive months or an aggregate of
nine months in any 12-month period.
          (m) “Effective Date” shall mean the date indicated in the first
paragraph of this Agreement.
          (n) “Fiscal Year” shall mean the 12-month fiscal period then in effect
as determined and reported by Asyst.
          (o) “Good Reason” shall mean the occurrence, without Executive’s prior
express written consent, of any one of the following specific material acts or
omissions by Asyst (but shall not include acts or omissions whose affect on
Executive is de minimis or not material), subject to the opportunity to correct,
cure or remedy the Good Reason as provided in Section 4, below:
               (i) Executive’s removal from his or her position as an executive
of Asyst or a substantial adverse alteration in the nature of his or her
authority, duties or responsibilities as an executive of Asyst (including
(x) the assignment to Executive of any duties substantially inconsistent with
his or her position as an executive of Asyst, or (y) a substantial change in the
reporting of Executive (including, solely as a result of the Company ceasing to
be a publicly traded company), or any other action by Asyst that results in
substantial diminution in such authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial or inadvertent action that is
remedied promptly by Asyst, after receipt of a notice from Executive as provided
in Sections 4 and 20, below, describing such isolated, insubstantial or
inadvertent action;
Asyst CofC Executive Agreement

6



--------------------------------------------------------------------------------



 



               (ii) reduction by Asyst in Executive’s Base Salary and/or annual
target bonus as in effect on the Effective Date, or as the same may be adjusted
from time to time, except for across-the-board reductions similarly and
proportionately affecting all senior executives of Asyst; provided, however,
that such across-the-board reductions are not made as a result of, or in
contemplation of, a Change in Control;
               (iii) failure by Asyst to continue in effect any compensation
plan or other senior executive incentive program in which Executive participates
and that is material to his or her total compensation, except pursuant to an
across-the-board elimination, deferral or reduction similarly and
proportionately affecting all senior executives of Asyst; provided, however,
that such across-the-board elimination, deferral or reduction is not made as a
result of, or in contemplation of, a Change in Control;
               (iv) relocation of Asyst’s principal place of business or the
Executive’s principal place of work to a location more than 30 miles from the
location of such office on the Effective Date;
               (v) imposition of substantially increased travel as a requirement
or obligation of employment or the Executive’s continuing responsibilities; or
               (vi) failure of a successor to all or substantially all of the
business and/or assets of Asyst, and/or such entity as succeeds, constitutes or
comprises Asyst following a Change in Control, expressly in writing to assume
and agree to perform this Agreement in full and in the same manner and to the
same extent that Asyst is required to perform it.
          (p) “Letter of Intent” shall mean an executed (or if execution is not
contemplated, an indication by the parties memorialized in writing to the
contemplated
Asyst CofC Executive Agreement

7



--------------------------------------------------------------------------------



 



transaction manifesting their approval) letter of intent, term sheet or similar
document setting forth the material terms of a contemplated transaction that
would constitute, if consummated, a Change in Control.
          (q) “Notice of Termination” shall mean delivery of written notice by
one party and receipt thereof by the other party in accordance with Sections 4
and 20, below.
          (r) “Involuntary Termination” shall mean a termination of Executive’s
employment (x) by Asyst without Cause, (y) due to Executive’s death or
disability or (z) by Executive for Good Reason, in each of the foregoing cases,
within two years following the date a Change in Control occurs.
          (s) “Performance-Based Awards” shall mean any equity awards or other
long-term incentive awards for which the vesting is based on the accomplishment
of certain performance criteria, including, without limitation, the restricted
stock awards granted to Executive under the Company’s 2001 Non-Officer Equity
Plan or 2003 Equity Incentive Plan. Awards for which the vesting is based on
continued service only shall not be considered Performance-Based Awards.
          (t) “Section 409A” shall mean Section 409A of the Code, as amended,
and any final regulations and guidance promulgated thereunder.
          (u) “Target Bonus” shall mean the annual target bonus for the
Executive for a given fiscal year under Asyst’s performance-based annual
incentive compensation plan (which annual target bonus is typically expressed as
a percentage of the Executive’s Annual Base Salary in effect for such fiscal
year).
     2. TERM OF AGREEMENT
Asyst CofC Executive Agreement

8



--------------------------------------------------------------------------------



 



          The Term of this Agreement shall commence on the Effective Date and
shall terminate on March 31, 2011, unless it is earlier terminated by Asyst for
Cause or voluntarily by Executive, or to the specific extent otherwise amended
or extended by written agreement of the parties; provided, however, that, if a
Change in Control shall occur or Letter of Intent has been received and/or
executed (or otherwise agreed to) on or prior to March 31, 2011, the Term of
Agreement shall continue in effect until the later of (x) 24 months after the
date on which such Change in Control occurs or Letter of Intent has been
received and/or executed (or otherwise agreed to) or (y) March 31, 2011.
          (a) Termination for Cause. Executive understands, acknowledges and
agrees that Asyst may terminate his or her employment for Cause at any time,
upon two (2) weeks written notice. During the period of such notice, the
Executive may be relieved of his or her daily, general and specific
responsibilities. Asyst is not required to provide Executive any opportunity or
period to correct, cure or remedy the event or condition that constitutes Cause
in order to reinstate his or her employment.
          (b) Voluntary Termination by Executive. Asyst understands,
acknowledges and agrees that Executive may terminate his or her employment
voluntarily at any time, upon two (2) weeks written notice.
          (c) Entitlement upon Termination by Asyst for Cause or Voluntarily by
Executive. In the event the Executive’s employment is terminated by Asyst for
Cause or voluntarily by Executive, Executive understands, acknowledges and
agrees that he or she will be entitled to the following compensation and
benefits as Executive’s sole compensation, and Asyst shall have, sue or owe no
other obligation or liability to Executive, under this Agreement or
Asyst CofC Executive Agreement

9



--------------------------------------------------------------------------------



 



otherwise, in respect of the conduct or termination of Executive’s employment.
               (i) Base Salary through the Date of Termination;
               (ii) payment in lieu of any accrued but unused vacation in
accordance with Asyst’s policy and procedures and applicable laws;
               (iii) any annual performance bonus for any completed fiscal year,
deemed earned, due and payable but not yet paid to Executive;
               (iv) any deferred compensation deemed earned and due under any
incentive compensation plan of Asyst or any deferred compensation agreement then
in effect;
               (v) any other right, compensation, payment or benefit, including
without limitation long-term incentive compensation, benefits under equity
awards, and employee benefits that have vested through the Date of Termination
or to which Executive may then be entitled in accordance with the applicable
terms of each award or plan; and
               (vi) reimbursement of any reasonable and appropriate business
expenses incurred by Executive through the Date of Termination but not yet paid
to Executive.
     3. ENTITLEMENT UPON TERMINATION BY ASYST WITHOUT CAUSE, DUE TO DEATH OR
DISABILITY OR BY THE EXECUTIVE FOR GOOD REASON IN CONNECTION WITH CHANGE IN
CONTROL. In the event, during the Term of the Agreement, that Executive’s
employment is terminated as a result of an Involuntary Termination or an
Anticipatory Involuntary Termination (to the extent permitted in Section 5(a)
hereof), then the Executive shall be entitled to the following rights,
compensation, payments and benefits:
          (a) General Entitlement
               (i) Base Salary through the Date of Termination;
Asyst CofC Executive Agreement

10



--------------------------------------------------------------------------------



 



               (ii) payment in lieu of any accrued but unused vacation in
accordance with Asyst’s policy and procedures and applicable laws;
               (iii) any annual bonus deemed earned, due and payable but not yet
paid to Executive;
               (iv) any deferred compensation deemed earned and due under any
incentive compensation plan of Asyst or any deferred compensation agreement then
in effect;
               (v) any other right, compensation, payment or benefit, including
without limitation long-term incentive compensation, benefits under equity
awards, and employee benefits that have vested through the Date of Termination
or to which Executive may then be entitled in accordance with the applicable
terms of each award or plan; and
               (vi) reimbursement of any reasonable and appropriate business
expenses incurred by Executive through the Date of Termination but not yet paid
to Executive.
          (b) Change in Control Entitlement
               (i) an amount in cash representing an annual bonus under Asyst’s
performance-based annual incentive compensation plan for the Fiscal Year in
which Executive’s termination occurs, prorated to the Date of Termination
utilizing as the pro ration factor a fraction, the numerator of which is the
number of days in the current Fiscal Year through the Date of Termination and
the denominator of which is 365. Such annual bonus payment shall be based on the
then-current annual Target Bonus for Executive, and shall assume 100 percent
achievement of individual and corporate performance targets and objectives;
               (ii) an amount in cash equal to two times Executive’s Annual Base
Salary, at the rate in effect immediately before the Date of Termination;
Asyst CofC Executive Agreement

11



--------------------------------------------------------------------------------



 



               (iii) an amount in cash equal to two times the average of
Executive’s annual Target Bonus for Executive for the three most recently
completed Fiscal Years (assuming 100 percent achievement of individual and
corporate performance targets and objectives with respect to such Target Bonus,
regardless of whether any such Target Bonus amount was actually paid) preceding
the Date of Termination.  For example:
                                (A)      if, as of the Date of Termination, the
Executive’s Target Bonuses for the three most recently completed fiscal years
were FY-1 – 50 percent, FY-2 – 75 percent, and FY-3 – 75 percent, respectively,
then the average of Executive’s Target Bonuses for the three most recently
completed Fiscal Years would be 67 percent, and the amount in cash payable to
the Executive would be two times Executive’s Annual Base Salary multiplied by
67 percent.
               (iv) continuing Asyst-paid coverage under the life, disability,
accident, medical, health, dental and vision insurance programs covering senior
executives of Asyst generally, then in-effect, to the extent permitted under
COBRA coverage or the terms of other such programs, for the two-year period from
such termination or, if earlier, through such date as Executive becomes eligible
for substantially similar coverage under the employee benefit plans of a new
employer; provided that Executive agrees that the period of such continuation
coverage under such plans shall count against any obligation by the plan or
Asyst to provide continuation coverage pursuant to COBRA; provided, however,
that any portion the benefit coverage contemplated in this Section 3(b)(iv) that
is exempt from Section 409A as a separation payment (including reimbursements
and in-kind benefits) shall not extend beyond the last day of the second
calendar year in which Executive experiences a Separation from Service (as
hereinafter
Asyst CofC Executive Agreement

12



--------------------------------------------------------------------------------



 



defined), and any related reimbursements for such expenses shall not be paid
following the third calendar year following the calendar year in which Executive
experiences a Separation from Service; and provided further, however, that, in
order to comply with Section 409A, any portion of the benefit continuation
coverage, which is not excludible from Executive’s income for Federal income tax
purposes, that is provided in any given calendar year shall not affect the
amount of such benefits that the Company is obligated to pay or provide in any
other calendar year, Executive’s right to have the Company provide such benefits
may not be liquidated or exchanged for any other benefit, and to the extent the
benefit is provided in the form of reimbursement, any reimbursement of such
benefits must be made no later than the end of the calendar year next following
the calendar year in which such expenses were incurred, and the provision of
such benefits shall otherwise comply with the requirements of Section 409A
applicable to reimbursement arrangements; and
               (v) accelerated, immediate and unconditional vesting of all
unvested stock options and other equity awards (including Performance-Based
Awards) previously granted to Executive and, for the one-year period following
the Date of Termination, the right to exercise any such stock options and other
equity rights held by Executive.
          (c) Asyst shall provide Executive 30 days’ Notice of Termination of
Executive’s employment without Cause, and Executive shall comply with Section 4,
below, regarding the Notice of Termination of his or her employment for Good
Reason.
     4. CONDITIONS ON EXECUTIVE’S RIGHT TO TERMINATE EMPLOYMENT FOR GOOD REASON.
Executive’s right to terminate his or her employment for Good Reason shall not
be affected by Executive’s incapacity due to physical or
Asyst CofC Executive Agreement

13



--------------------------------------------------------------------------------



 



mental illness. In order for Executive to terminate his or her employment for
Good Reason, and to be eligible to receive the rights, payments and benefits
provided under subsections 3(a) and (b), above, Executive must satisfy the
following requirements:
          (a) Executive must deliver a Notice of Termination to Asyst, which
written notice shall indicate the specific provision or provisions in the
definition of Good Reason relied upon as a basis for termination and shall
describe the specific facts and circumstances in sufficient detail to identify
the specific act, omission, event or condition that constitutes Good Reason as
the basis for such termination of Executive’s employment. Executive must deliver
such Notice of Termination no later than 90 days of Executive’s initial
determination of the existence of such specific act, omission, event or
condition that constitutes Good Reason as the basis for such termination of
Executive’s employment.
          (b) Upon receipt of such written notice, Asyst must have at least
30 days to correct, cure or remedy the event or condition that constitutes Good
Reason and fail to do so in that period. If Asyst corrects, cures or remedies
the Good Reason, Executive’s Notice of Termination shall be deemed withdrawn and
Asyst shall not be required to provide or pay the rights, payments or benefits
under subsections 3(a) and (b), above.
          (c) Executive must not have consented to the event or condition that
constitutes Good Reason. Executive’s continued employment shall not constitute
consent to, or a waiver of rights by Executive with respect to, any act or
omission constituting Good Reason as the basis for such termination of
Executive’s employment.
          (d) Notwithstanding any other provision, in no event may Executive
terminate his or her employment for Good Reason as of a Date of Termination that
is more than two years following the initial existence of the specific event or
condition that constitutes Good Reason.
Asyst CofC Executive Agreement

14



--------------------------------------------------------------------------------



 



     5. TIMING AND DETERMINATION OF AMOUNT OF PAYMENT.
          (a) Generally, amounts to be paid to the Executive upon termination of
employment under this Agreement other than amounts payable upon an Anticipatory
Involuntary Termination, which shall be paid in accordance with the last
sentence of this subsection 5(a), shall be paid in a cash lump sum within 60
business days after the Date of Termination, except that (x) the payment of any
equity awards may be made (in Asyst’s sole discretion) in shares and (y) in the
event it is determined that the Executive is a “Specified Employee” as defined
in Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended
(the “Code,” and such employee, a “Specified Employee”), any payment to be made
under this Agreement that is “nonqualified deferred compensation” subject to
Section 409A of the Code shall be delayed as provided in Section 16, below. In
the event of an Anticipatory Involuntary Termination, any payments that are
Deferred Compensation Benefits (as hereinafter defined) shall be paid in a cash
lump sum within 30 business days following the date of the Change in Control and
only to the extent the Change in Control is a “change in control event” within
the meaning of Section 409A; provided, however, that if Executive is a Specified
Employee and the Delayed Payment Date (as hereinafter defined) is later than the
date of the Change in Control, the payment of the Deferred Compensation Benefits
shall be paid in a cash lump sum on the Delayed Payment Date. The payment of any
amounts upon an Anticipatory Involuntary Termination that are not Deferred
Compensation Benefits shall be paid within 60 days following the date of the
Change in Control regardless of whether the Change in Control is a “change in
control event” within the meaning of Section 409A.
Asyst CofC Executive Agreement

15



--------------------------------------------------------------------------------



 



          (b) Determination of Amount of Payment.
               (i) for purposes any payments contemplated under Section 3(b)(i)
through (iii), above, such payments shall be calculated on the basis of the
Executive’s Annual Base Salary in-effect immediately before the Date of
Termination, but unadjusted for any reduction then in-effect for Executive
(whether with respect to Executive only or with respect to an across-the-board
reduction similarly and proportionately affecting all senior executives of
Asyst); and
               (ii) notwithstanding the foregoing subsection 5(b)(i), in the
event that any rights, compensation, payments or benefits received or to be
received by Executive pursuant to this Agreement (“Payments”) would
(x) constitute a “parachute payment” within the meaning of Section 280G of the
Code and (y) but for subsection 5(a), be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then such Payments shall be reduced
to the maximum amount that would result in no portion of the payments being
subject to Excise Tax, but only if and to the extent that such a reduction would
result in Executive’s receipt of Payments that are greater than the net amount
that he would receive hereunder (after application of the Excise Tax) if no
reduction were made.
          (c) Tax Reductions. The amount of required reduction, if any, shall be
the smallest amount so that Executive’s net proceeds with respect to the
Payments (after taking into account payment of any Excise Tax) shall be
maximized, as determined by Executive. Executive’s determination of any required
reduction pursuant to subsection 5(b) shall be conclusive and binding upon
Asyst, which shall reduce Payments accordingly only upon written notice from
Executive indicating the amount of such reduction, if any; provided, however,
that,
Asyst CofC Executive Agreement

16



--------------------------------------------------------------------------------



 



anything to the contrary in the foregoing notwithstanding, in order to comply
with Section 409A, payments or benefits that constitute Deferred Compensation
Benefits shall be reduced or eliminated last in time. If the Internal Revenue
Service (the “IRS”) determines that a Payment is subject to Excise Tax, then the
following paragraph shall apply.
          (d) Liability for Excise Taxes. Notwithstanding any reduction
described in the immediately preceding paragraph (or in the absence of any such
reduction), if the IRS determines that Executive is liable for Excise Tax as a
result of receipt of Payments, then Asyst shall allow Executive to pay back to
Asyst, within 30 days after final IRS determination, an amount of the Payments
equal to the “Repayment Amount.” The Repayment Amount shall be the smallest such
amount, if any, as shall be required to be paid to Asyst so that Executive’s net
proceeds with respect to the Payments (after taking into account payment of the
Excise Tax imposed on such Payments) shall be maximized. Notwithstanding the
foregoing, the Repayment Amount shall be zero if a Repayment Amount of more than
zero would not eliminate the Excise Tax imposed on the Payments. If the Excise
Tax is not eliminated pursuant to this paragraph, Executive shall pay it.
          (e) Release. Asyst may require in its sole discretion, and at any time
as a condition of receiving any right, compensation, payment or benefit under
this Agreement in conjunction with a Change in Control, that (x) Executive
execute at the time of such termination of employment and abide by the terms of
a general release of claims against Asyst and its affiliates and agents
substantially in the form attached hereto as Exhibit A (“General Release”), and
(y) reaffirm in an executed document Executive’s confidentiality obligations to
Asyst consistent with this Agreement and the terms of Asyst’s standard
Proprietary or Confidential
Asyst CofC Executive Agreement

17



--------------------------------------------------------------------------------



 



Information and Inventions Assignment Agreement then in effect; provided,
however, that, in order to comply with Section 409A, any of the foregoing
requirements shall be completed by Executive (after taking into consideration
any revocation period mandated under applicable law), within such time that the
payments or benefits contemplated under this Agreement are made (or are
commenced to be made) within the period contemplated in this Section 5, it being
understood that Executive shall forfeit the right to payments and benefits under
this Agreement if the foregoing requirements are not completed in time to make
the payments within the requisite period.
     6. CONFIDENTIAL INFORMATION.
          (a) Acknowledgments. Executive acknowledges that:
               (i) as a result of his or her employment with Asyst, Executive
has obtained and will obtain secret and confidential information concerning the
business of Asyst, including, without limitation, the identity of customers and
sources of supply, their needs and requirements, the nature and extent of
contracts with them, and related cost, price and sales information;
               (ii) Asyst will suffer damage that will be difficult to compute
if, during the Term of Employment or thereafter, Executive should divulge secret
and confidential information relating to the business of Asyst heretofore or
hereafter acquired by him or her in the course of his or her employment with
Asyst; and
               (iii) the provisions of this Section 6 are reasonable and
necessary for the protection of the business of Asyst.
          (b) Confidential Information. Executive agrees that he will not at any
time,
Asyst CofC Executive Agreement

18



--------------------------------------------------------------------------------



 



either during the Term of Employment or thereafter, divulge to any person, firm
or corporation any confidential information obtained or learned by him or her
during the course of employment with Asyst with regard to the operational,
financial, business or other affairs of Asyst, its officers and directors,
including, without limitation, trade “know how,” secrets, customer lists,
sources of supply, pricing policies, operational methods or technical processes.
In this regard, Executive agrees to execute and at all times be bound by Asyst’s
standard Proprietary or Confidential Information and Inventions Assignment
Agreement, as may be amended by Asyst from time to time (the “Proprietary
Information and Inventions Agreement”). To the specific extent the terms of the
Proprietary Information and Inventions Agreement conflict with the terms of this
Agreement, such terms of this Agreement will control.
          (c) Remedies and Sanctions. In the event that Executive is found to be
in violation of this Section 6 (including the Proprietary Information and
Inventions Agreement), Asyst shall be entitled to relief as provided in Section
7, below.
     7. INJUNCTIVE RELIEF.
          (a) If Executive commits a breach, or threatens to commit a breach, of
any material provision of Section 6, above, Asyst shall have the right and
remedy to seek to have the provisions of this Agreement specifically enforced by
any court having equity jurisdiction, it being acknowledged and agreed by
Executive that the services rendered hereunder to Asyst are of a special, unique
and extraordinary character and that any such breach or threatened breach will
cause irreparable injury to Asyst, for which monetary damages will not provide
an adequate remedy. The rights and remedies enumerated in this subsection (a)
shall be independent of the other and shall be severally enforceable, and such
rights and remedies shall be in addition to, and not in lieu of, any other
damages, rights and remedies available to Asyst under law or equity.
Asyst CofC Executive Agreement

19



--------------------------------------------------------------------------------



 



          (b) If any provision of Section 6, above, is held to be unenforceable
because of the scope, duration or area of its applicability, the tribunal making
such determination shall have the power to modify such scope, duration or area,
or all of them, and any such provision shall then be applicable in such modified
form.
     8. WITHHOLDING TAXES.
          All payments to Executive or his or her Beneficiary under or pursuant
to this Agreement shall be subject to further withholding or deductions on
account of federal, state and local taxes as required by law. If any payment
under this Agreement is insufficient to provide the amount of such withholdings
or deductions, Asyst may withhold or deduct from any subsequent or other payment
due Executive or his or her Beneficiary. In this regard, Asyst may withhold or
deduct from any payments hereunder the amount that Asyst, in its reasonable
judgment, determines it is required to withhold or deduct for any federal, state
or local income or employment taxes.
     9. ASSIGNABILITY, SUCCESSORS, BINDING AGREEMENT.
          (a) This Agreement, and its terms, conditions and obligations, shall
be binding on any successor-in-interest to Asyst, whether through merger,
acquisition, consolidation, assignment, corporate dissolution or otherwise. In
addition to any obligations imposed by law upon any successor to Asyst, Asyst
will use its best efforts to obtain from any such successor to all or
substantially all of the business and/or assets of Asyst a written agreement in
which such successor expressly assumes and agrees to perform this Agreement in
the same manner and to the same extent that Asyst is required to perform it.
Notwithstanding
Asyst CofC Executive Agreement

20



--------------------------------------------------------------------------------



 



such assumption, Asyst shall remain liable and responsible for fulfillment of
the terms and conditions of this Agreement, and in no event shall any such
assignment and assumption of this Agreement adversely affect Executive’s rights
hereunder upon a Change in Control.
          (b) This Agreement shall inure to the benefit of and be enforceable by
the parties’ personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, assignees and legatees, including the
Beneficiary.
     10. REPRESENTATIONS.
          The parties respectively represent and warrant that each is fully
authorized and empowered to enter into this Agreement and that the performance
of its or his or her obligations, as the case may be, under this Agreement will
not violate any agreement between such party and any other person, firm or
organization. Asyst represents and warrants that this Agreement has been duly
authorized by all necessary corporate action and is valid, binding and
enforceable in accordance with its terms.
     11. ENTIRE AGREEMENT.
          Except to the extent otherwise expressly provided herein, this
Agreement contains the entire understanding and agreement between the parties
concerning the subject matter hereof and supersedes any prior agreements,
whether written or oral, between the parties concerning the subject matter
hereof; provided, however, that the terms and conditions of the Agreement to
Arbitrate Disputes and Claims, Indemnification Agreement, Code of Business
Conduct, and Proprietary Information and Inventions Agreement shall remain in
full force and effect, and not superseded by this Agreement (except and to the
extent expressly provided to the contrary herein).
Asyst CofC Executive Agreement

21



--------------------------------------------------------------------------------



 



          (a) In the event of a conflict between this Agreement and terms of any
benefit plan, grant or award, the provisions of this Agreement shall govern the
determination of the parties’ respective rights, obligations and liabilities.
     12. AMENDMENT OR WAIVER.
          No provision in this Agreement may be amended unless and to the extent
such amendment is agreed to in writing and signed by both Executive and an
authorized officer of Asyst. No waiver by either party of any breach by the
other party of any condition, obligation, performance or provision contained in
this Agreement shall be deemed a waiver of a similar or dissimilar condition or
provision at the same or any prior or subsequent time. Any waiver must be in
writing and signed by the party to be charged with the waiver.
     13. SEVERABILITY.
          In the event that any provision or portion of this Agreement shall be
determined to be invalid or unenforceable for any reason, in whole or in part,
the remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.
     14. SURVIVAL.
          The respective rights and obligations of the parties under this
Agreement shall survive any termination of Executive’s employment with Asyst.
     15. BENEFICIARIES/REFERENCES.
          Executive shall be entitled to designate (and change, to the extent
permitted under any applicable law) a beneficiary or beneficiaries to receive
any compensation or benefit under this Agreement upon his or her death by giving
Asyst written notice thereof in the form attached
Asyst CofC Executive Agreement

22



--------------------------------------------------------------------------------



 



as Exhibit B. In the event of Executive’s death or of a judicial determination
of his or her incompetence, reference in this Agreement to Executive shall be
deemed to refer, as appropriate, to his or her beneficiary, estate or other
legal representative.
     16. COMPLIANCE WITH SECTION 409A.
          (a) It is the intent of the parties to this Agreement that all of the
payments and benefits set forth in this Agreement shall either qualify for
exemption from or comply with the requirements of Section 409A, so that none of
the payments and benefits will result in adverse tax consequences, including tax
penalties under Section 409A, and any ambiguities herein will be interpreted to
so comply.
          (b) Asyst agrees to use reasonable and good faith efforts to
administer its performance-based annual cash incentive plan or any other annual
incentive plan, long term incentive plan or equity award in which Executive
participates in a manner that qualifies for exemption from or complies with
Section 409A.
          (c) It is the intent of the parties that a termination by Asyst
without Cause or a termination by Executive for Good Reason shall constitute an
involuntary separation of service under 409A and that the payments and benefits
in Sections 3(a) and (b), above, shall, to the extent possible, qualify for the
short term deferral exception, the separation pay plan exception or other
applicable exception to Section 409A, and any ambiguities herein will be
interpreted to so comply. Each payment under Section 3(b) shall be deemed a
separate payment under this Agreement. To the extent that any of the payments
and benefits under Section 3(b) is determined to constitute deferred
compensation subject to 409A (the “Deferred Compensation Benefit”), they will be
subject to the following restrictions:
Asyst CofC Executive Agreement

23



--------------------------------------------------------------------------------



 



               (i) anything in this Agreement to the contrary notwithstanding,
any Deferred Compensation Benefit shall be paid or provided to Executive only if
and as of the date Executive experiences a “separation from service” as defined
in the final Treasury Regulations promulgated under Section 409A (a “Separation
from Service”).
               (ii) anything in this Agreement to the contrary notwithstanding,
if Executive is a Specified Employee on the Date of Termination, and as
determined in accordance with the applicable standards of Section 409A and the
Treasury Regulations thereunder, as applied on a consistent basis, then the
parties agree that to the extent the Deferred Compensation Benefit is subject to
the “six-month delay rule” in Section 409A(a)(2)(B)(i), the Deferred
Compensation Severance Benefit that would otherwise have been due within the
first six (6) months following the Date of Termination will be provided or paid
in a lump sum one (1) day following the earlier of (which date, shall be
referred to as the “Delayed Payment Date”):
                    (A) the last day of the sixth (6th) complete calendar month
following the Date of Termination; or
                    (B) Executive’s death. Any remaining installments following
the Delayed Payment Date shall be made in accordance with the original payment
schedule.
          (d) The parties agree to work in good faith to use reasonable efforts
to amend or modify this Agreement as may be necessary to ensure that all
payments and benefits provided under this Agreement are made in a manner that
qualifies for exemption from or complies with Section 409A.
          (e) Notwithstanding the foregoing or elsewhere in this Agreement,
Asyst
Asyst CofC Executive Agreement

24



--------------------------------------------------------------------------------



 



makes no representations or warranties that the compensation or benefits
provided under this Agreement will be exempt from Section 409A of the Code and
makes no undertakings to preclude Section 409A of the Code from applying to the
benefits provided under this Agreement. To the extent that any of the payments
and benefits in Sections 3(b), above, or otherwise under this Agreement, is
determined to constitute deferred compensation subject to 409A, Executive will
have sole liability for any additional tax, assessment or penalty imposed under
Section 409A, and Asyst shall have no obligation to hold harmless, indemnify,
compensate or “gross up” Executive for any such additional tax, assessment or
penalty.
     17. MITIGATION.
          Asyst agrees that Executive is not required to seek other employment
following the Term of Employment, or to attempt in any way to reduce any amounts
payable to him or her under this Agreement. Further, the amount of any cash
payment payable under this Agreement shall not be reduced by any compensation
earned by Executive as the result of employment by another employer, by
retirement benefits, by offset against any amount claimed to be owed by him or
her to Asyst, or otherwise.
     18. GOVERNING LAW/JURISDICTION/VENUE.
          This Agreement shall be governed by and construed, interpreted and
enforced in accordance with the laws of the State of California, without
reference to principles of conflict of laws. The parties intend that any
disputes arising from or relating to any right or obligation hereunder be
resolved exclusively by binding non-appealable arbitration, as provided in
Section 19, below. However, if for any reason a party should otherwise be
required to commence litigation in a civil proceeding, Asyst and the Executive
hereby irrevocably and unconditionally
Asyst CofC Executive Agreement

25



--------------------------------------------------------------------------------



 



(i) agree that any action or proceeding arising out of or in connection with
this Agreement may be brought in the Superior Courts of the State of California,
(ii) consent to submit to the jurisdiction of the Superior Courts of the State
of California for purposes of any action or proceeding arising out of or in
connection with this Agreement, (iii) waive any objection to the laying of venue
of any such action or proceeding in the Superior Courts of the State of
California, and (iv) waive, and agree not to plead or to make, any claim that
any such action or proceeding brought in the Superior Courts of the State of
California has been brought in an improper or inconvenient forum.
     19. RESOLUTION OF DISPUTES.
          (a) Arbitration. Any right or benefit, or obligation or liability,
granted or arising under this Agreement, and any other dispute between Executive
and Asyst arising from or relating to Executive’s employment or termination of
employment, shall be subject to and resolved exclusively by binding
non-appealable arbitration under the auspices of the American Arbitration
Association (“AAA”), and pursuant to the AAA civil arbitration and discovery
rules then in-effect. Neither Executive nor Asyst shall be liable to, or
entitled to recover from, the other for any claim, cause or action, suit or
proceeding relating to any right or obligation hereunder, any incidental,
special, consequential or exemplary damages of any kind, including punitive
damages (and the arbitrator will be without jurisdiction or authority to award
such damages). The arbitrator also will not have jurisdiction or authority to
award attorneys’ fees or costs to either party for any claim, cause, action,
suit or proceeding unless and to the extent a statute at issue which is the
basis for the claim, cause, action, suit or proceeding expressly authorizes the
award of attorneys’ fees and costs to the prevailing party. In this instance
only,
Asyst CofC Executive Agreement

26



--------------------------------------------------------------------------------



 



the arbitrator shall have the authority to make an award only of reasonable
attorneys’ fees and costs to the prevailing party, and to the extent and in the
manner permitted by the statute applicable to such claim, cause, action, suit or
proceeding; however, any award of fees and costs will be limited to the amount
of reasonable fees and costs actually incurred and which bear a reasonable
relation to the prevailing party’s actual recovery.
               (i) in the event entered between the parties (and as thereafter
amended from time to time), the terms and conditions of the Agreement to
Arbitrate Disputes and Claims shall govern such arbitration, be binding on the
parties, shall be deemed incorporated herein by reference as a material part of
this Agreement, and (to the extent expressly contrary) shall supersede the
foregoing.
          (b) Continuation of Payments. Pending the outcome or resolution of any
dispute between the Parties, Asyst shall continue to pay Executive all amounts,
and provide on his or her behalf all benefits, expressly provided and due him or
her under this Agreement.
     20. NOTICES.
          Any notice, consent or waiver given to either party shall be in
writing and shall be deemed to have been given when delivered either personally,
by fax, by overnight delivery service or sent by certified or registered mail,
postage prepaid, return receipt requested, duly addressed to the Party concerned
at the address indicated below or to such changed address as the Party may
subsequently give notice of.
     If to Asyst:
Asyst Technologies, Inc.
46897 Bayside Parkway
Fremont, CA 94538
Attention: General Counsel
Tel: (510) 661-5000
Fax: (510) 661-5166
Asyst CofC Executive Agreement

27



--------------------------------------------------------------------------------



 



     With a copy to:
Chair, Compensation Committee
Board of Directors
Asyst Technologies, Inc.
46897 Bayside Parkway
Fremont, CA 94538
Tel: (510) 661-5000
Fax: (510) 661-5166
     If to Executive, to Executive’s residence last specified by him or her in
writing to Asyst for this purpose or, if none, as the residence is last
indicated in Asyst’s employment records for Executive.
     21. HEADINGS.
          The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.
     22. PARTIAL INVALIDITY.
          If any provision of this Agreement is held by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
shall nevertheless continue in full force without being impaired or invalidated
in any way.
     23. NO OTHER COMPENSATION; EMPLOYEE AT WILL.
          (a) Except and to the extent specifically provided in Sections 2 and
3, above, no right, payment, compensation or benefit shall be conferred, due or
payable to Executive, and no obligation or liability shall be due or owing by
Asyst, under this Agreement or otherwise in respect of the conduct or
termination of Executive’s employment in relation to a Change in Control.
Asyst CofC Executive Agreement

28



--------------------------------------------------------------------------------



 



          (b) Executive is and shall remain an “employee at will” at all times
during the term of this Agreement and shall not have any right or expectation
(reasonable or otherwise) to be retained or continue in the employ of Asyst.
          (c) Executive understands and expressly agrees, as a material
inducement to Asyst to enter this Agreement, that Executive’s only right, claim,
cause or action arising from termination or the affect of termination of his or
her employment, whether by him, her or Asyst, or whether in the context of a
Change in Control, at any time and for any reason, shall be limited to payment
and recovery of the specific payments and benefits identified in Sections 2 and
3, above, and that Executive understands and agrees that he or she shall never
raise or assert (and is estopped from ever raising or asserting) any other
right, claim, cause or action arising from termination or the affect of
termination of his or her employment.
     24. COUNTERPARTS.
          This Agreement may be executed in counterparts, each of which when so
executed and delivered shall be an original, but all such counterparts together
shall constitute one and the same instrument.
     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first written above.

                                      Asyst Technologies, Inc.    
 
                       
Dated:
                                                          [an officer authorized
to sign for the company]    
 
          Name:            
 
          Title:  
 
       
 
             
 
       
 
                       
Dated:
                                                          [Executive]        

Asyst CofC Executive Agreement

29



--------------------------------------------------------------------------------



 



EXHIBIT A
SEVERANCE AGREEMENT AND RELEASE OF ALL CLAIMS
This Severance Agreement and Release of All Claims (“Agreement and Release”) is
intended to constitute a binding agreement between you, [                    ]
(“Employee”), and Asyst Technologies, Inc., on behalf of its subsidiary and
affiliated entities (“Asyst” or the “Company”). Please review the terms
carefully. By signing below, you are agreeing to end your employment
relationship with Asyst on the terms identified below, and in return for the
benefits provided herein. We advise you to consult with an attorney or other
advisor concerning its terms and obligations and the specific effect on your
legal rights. This Agreement and Release is deemed effective as of
[                                        ] (the “Effective Date”).
     1. Your employment with Asyst shall terminate on [                    ].
You understand you have no recall rights.
     2. You and Asyst agree that this Agreement and Release is contractual in
nature and not a mere recital, and that this Agreement and Release shall be
interpreted as though drafted jointly by the Employee and Asyst.
     3. You will be entitled to the current pay and benefits due you through
termination of your employment. You understand that, except as provided herein,
you will not be entitled to any additional payments or severance or any other
benefits from Asyst associated with any claimed work or right to work beyond the
date of your termination.
     4. During the course of your employment with Asyst, you have had access to
or have had possession of confidential and proprietary information or materials
of Asyst. You acknowledge and confirm that you have complied during your
employment with all the terms of Asyst’s Confidential Information and Inventions
Assignment Agreement signed by you and reaffirm that your confidentiality
obligations to Asyst are continuing into the future regardless of termination of
your employment.
     5. You also agree to return promptly all property of Asyst, including
pagers, cellular phones, PDAs and any other materials or equipment in your
possession or which were provided to you by or through Asyst, except as
specifically authorized by Asyst’s C.E.O. You further understand that any use of
credit or telephone cards, cellular phones, pagers, PDAs, and other materials or
equipment provided to you by or through Asyst will not be authorized beyond your
termination date, and any expenses incurred after your termination date will not
be eligible for reimbursement except as specifically authorized by Asyst’s
C.E.O.
     6. You hereby fully waive, release and discharge Asyst, its parent,
subsidiary and affiliated entities, and the shareholders, directors, officers,
employees, agents and representatives of each (the “Released Parties”) from, and
agree never to assert against any of the Released Parties any and all claims,
liabilities, charges and causes of action of any kind whatsoever which you have,
had or may have against them as of the date on which you sign this Agreement,
including without limitation any and all claims, liabilities, charges and causes
of action relating to:

i



--------------------------------------------------------------------------------



 



  (a)   your employment, termination of employment or any right, expectation,
claim or benefit relating to or arising in any manner from your employment;    
(b)   any and all rights or claims relating to or in any manner arising under
the California Fair Employment and Housing Act (Government Code section 12900 et
seq., as amended);     (c)   any and all rights or claims relating to or in any
manner arising under the Civil Rights Act of 1964 (42 U.S.C. 2000, et seq., as
amended);     (d)   any and all rights or claims relating to or in any manner
arising under the Americans with Disabilities Act (29 U.S.C. 706 et seq., as
amended);     (e)   any and all rights or claims relating to or in any manner
arising under the Age Discrimination in Employment Act of 1967 (29 U.S.C. 621 et
seq., as amended);     (f)   any and all rights or claims relating to or in any
manner arising under the WARN Act (as amended), and any comparable provisions of
California or other applicable law;     (g)   any and all rights or claims
relating to or in any manner arising under the Equal Pay Act of 1963 (as
amended);     (h)   any and all rights or claims relating to or in any manner
arising under the California Labor Code Section 1197.5 (as amended); and     (i)
  any and all rights or claims otherwise relating to or in any manner arising
under federal, state or local statutory, administrative or common law or
regulation, including claims for wrongful termination or constructive discharge
or demotion, breach of contract (written, oral or implied), breach of the
covenant of good faith and fair dealing, violation of public policy, infliction
of emotional distress, personal injury, defamation and misrepresentation.

Asyst hereby fully waives, releases and discharges you from, and agrees never to
assert against you, any and all claims, liabilities, charges and causes of
action of any kind whatsoever which Asyst has, had or may have against you as of
the date on which you sign this Agreement, provided, however, that nothing in
this Paragraph 6 shall preclude Asyst from enforcing its rights with respect to
your obligations under the terms and conditions of (i) this Agreement and
Release, (ii) the releases from you contained herein, (iii) the Agreement to
Arbitrate Disputes and Claims, and (iv) the continuing obligations and
liabilities expressly provided under the Confidential Information and Inventions
Assignment Agreement.

 



--------------------------------------------------------------------------------



 



     7. Each party waives his, her or its rights under section 1542 of the Civil
Code of California, or other comparable provision of applicable law, which
states:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known to him must have materially affected his settlement with the debtor.
     8. This Agreement and Release shall not affect any waiver or release of any
claim for workers’ compensation benefits and unemployment insurance benefits or
any other claims that may not be released under applicable law. Nothing in this
Agreement and Release shall preclude you from enforcing your rights with respect
to Asyst’s obligations under the terms and conditions of (i) this Agreement and
Release, (ii) the releases from Asyst contained herein, (iii) the Agreement to
Arbitrate Disputes and Claims, (iv) the continuing obligations and liabilities
expressly provided under any Indemnity Agreement between the parties, and
(v) claims relating to the validity of this Agreement and Release under the ADEA
(as amended).
     9. You understand, represent and agree that:

  (a)   you have had a reasonable opportunity of up to 21 days to consider this
Agreement and Release if you wish and to consult an attorney or other advisor
before signing this Agreement and Release;     (b)   you have read this
Agreement and Release in full and understand all of the terms and conditions set
forth herein;     (c)   you knowingly and voluntarily agree to all of the terms
and conditions set forth herein and intend to be legally bound by them;     (d)
  you may rescind this Agreement and Release only with respect to claims arising
under the Age Discrimination in Employment Act of 1967 (29 U.S.C. 621 et seq.)
and only if you do so within seven (7) days after signing it (in which case you
will forfeit in full and agree immediately to refund, return to and reimburse
Asyst any and all benefits provided to you under Paragraph 8, above); and    
(e)   this Agreement and Release will not become effective or enforceable with
respect to claims arising under the Age Discrimination in Employment Act of 1967
(29 U.S.C. 621 et seq.) until seven (7) days after you have signed it.

     10. You represent that you have not filed any complaints, claims,
grievances or actions against Asyst, its parent, subsidiary and affiliated
entities, and the shareholders, directors, officers, employees, agents and
representatives of each, or any other of the Released Parties in

 



--------------------------------------------------------------------------------



 



any state, federal or local court or agency, and you covenant not to file any
such complaints, claims, grievances, or actions (other than for workers’
compensation benefits, unemployment insurance benefits or otherwise not subject
to by law to your waiver or releases herein) at any time hereafter. You hereby
grant power of attorney to Asyst to dismiss on your behalf any such complaint,
claim grievance or action you filed in violation of this Paragraph.
Notwithstanding the foregoing, you acknowledge and agree that in the event you
successfully assert any claim against Asyst, despite the waivers, releases and
other representations provided in this Agreement and Release, that an amount
equal to any and all benefits provided to you under Paragraph 3, above, may and
shall be off-set and deducted from any recovery from such claim.
     11. Asyst represents that it has not filed any complaints, claims,
grievances or actions against you in any state, federal or local court or
agency, and Asyst covenants not to file any such complaints, claims, grievances,
or actions at any time hereafter with respect to the claims released by Asyst
hereunder. Asyst hereby grants power of attorney to you to dismiss on Asyst’s
behalf any such complaint, claim grievance or action Asyst filed in violation of
this Paragraph.
     12. You agree not to defame, disparage or criticize Asyst or its
shareholders, directors, officers, employees or business or employment practices
at any time. Asyst agrees that neither Asyst nor its directors, officers will
defame, disparage or criticize you.
     13. Except to the extent the Agreement and Release has been publicly
disclosed by Asyst, you agree to not to disclose the existence of this Agreement
and Release, its terms, or any information relating to this Agreement and
Release to anyone other than your spouse (if any), tax preparer, accountant,
attorney and other professional adviser or party to whom disclosure is necessary
in order to comply with the law. In such event, you will instruct them to
maintain the confidentiality of this Agreement and Release just as you must.
     14. The parties agree that this Agreement and Release shall be binding upon
their successors and assignees. Each represents that it has not transferred to
any person or entity any of the rights released or transferred through this
Agreement.
     15. If a court of competent jurisdiction declares or determines that any
provision of this Agreement and Release is invalid, illegal or unenforceable,
the invalid, illegal or unenforceable provision(s) shall be deemed not a part of
this Agreement, but the remaining provisions shall continue in full force and
effect.
     16. Each party, upon breach of this Agreement and Release by the other,
shall have the right to seek all necessary and proper relief, including, but not
limited to, specific performance, from a court or arbitrator of competent
jurisdiction.
     17. Each party agrees that any differences, disputes or controversies
between us arising from this Agreement and Release or from rights or obligations
hereunder, or any liabilities asserted or arising from your employment or its
termination, shall be exclusively submitted to arbitration subject to the terms
and conditions of the Agreement to Arbitrate Disputes and Claims, which said
terms and conditions are deemed incorporated in this Agreement and Release in
full by this reference and made a material part hereof.

 



--------------------------------------------------------------------------------



 



     18. We each, to the fullest extent permitted by law, waive any right or
expectation against the other to trial or adjudication by a jury of any claim,
cause or action arising hereunder or from the rights, duties or liabilities
created hereby.
     19. The laws of the State of California shall govern the construction and
enforcement of this Agreement and Release and any rights, obligations or
liabilities hereunder, without regard to conflicts of laws considerations.
     20. You certify and confirm that you do not have in your possession any,
and that you have returned to Asyst as of termination of your employment all,
property, devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials
equipment, other documents or property, or reproductions of any aforementioned
items belonging to Asyst.
     21. You also certify and confirm that you have complied during your
employment with all the terms of Asyst’s Confidential Information and Inventions
Assignment Agreement, including the reporting of any inventions and original
works of authorship (as defined therein), conceived or made by you (solely or
jointly with others) covered by that agreement.
     22. You further reaffirm your obligations in the Asyst Confidential
Information and Inventions Assignment Agreement.
     23. You understand that the provisions of this Agreement and Release set
forth the entire agreement between you and Asyst concerning your employment,
separation benefits and termination of employment, and that this Agreement and
Release replaces any other promises, representations or agreement between you
and Asyst, whether written or oral, concerning such matters (except as otherwise
expressly set forth in this Agreement and Release). You also understand that any
benefits provided you under this Agreement and Release are offered on a one-time
basis, and are not a part of a funded employee welfare program or established
Asyst practice or policy. Any modification of this Agreement and Release, or
change to the benefits offered hereunder, must be in writing and executed in
advance by you and Asyst, or else such modification will not be binding or
effective.
     24. In the event that you breach any of your obligations under this
Agreement and Release or as otherwise imposed by law, Asyst will be entitled to
recover the sums and benefits paid under the Agreement and Release and to obtain
all other relief provided by law or equity.
     25. The parties agree and represent that they have not relied and do not
rely upon any representation or statement regarding the subject matter or effect
of this Agreement and Release made by any other party to this Agreement and
Release or any party’s agents, attorneys or representatives.
I, THE UNDERSIGNED, HAVE HAD A SUFFICIENT OPPORTUNITY TO CONSIDER THIS AGREEMENT
AND RELEASE AND HAVE BEEN ADVISED IN WRITING THAT I MAY CONSULT WITH AN ATTORNEY
CONCERNING ITS TERMS AND EFFECT PRIOR TO EXECUTING THIS AGREEMENT AND RELEASE.

 



--------------------------------------------------------------------------------



 



I, THE UNDERSIGNED, HAVE READ THIS AGREEMENT AND RELEASE AND UNDERSTAND THAT I
ENTER THIS AGREEMENT AND RELEASE INTENDING TO AND DO WAIVE, SETTLE AND RELEASE
ALL CLAIMS I HAVE OR MIGHT HAVE AGAINST ASYST TO THE FULL EXTENT PERMITTED BY
LAW. I SIGN THIS AGREEMENT AND RELEASE VOLUNTARILY AND KNOWINGLY.
ACKNOWLEDGED, UNDERSTOOD AND AGREED:

                      EMPLOYEE:       ASYST TECHNOLOGIES, INC.
 
                   
 
          By:                          
 
              Name:    
 
              Title:    
 
                   
Date:
          Date:        
 
 
 
         
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Beneficiary Designation
Pursuant to Section 15 of that Change in Control Agreement (the “Agreement”),
made and entered into as of [                    , 20___], between myself and
Asyst Technologies, Inc., a California corporation, with its principal office
located at 46897 Bayside Parkway, Fremont, CA 94538 (together with its
successors and assigns permitted under this Agreement, “Asyst”), I hereby make
and provide notice to Asyst of the following Beneficiary Designation (which
shall be binding on Asyst and in effect, unless, until and only to the extent
superceded by a subsequent written Beneficiary Designation provided to Asyst in
conformity with the requirements of the Agreement):
If I die prior to distribution or payment to me of any claimed right,
compensation, payment or benefit due or payable to me under the Agreement, such
right, compensation, payment or benefit shall be automatically transferred
and/or due, distributed and paid to those beneficiaries designated below who
survive me, subject to the provisions of the Agreement (if applicable) [check
one box only]:

  o   Entirely to the spouse to whom I am currently married. [Please provide
name and address below.] If my spouse does not survive me, payment is to be made
to [check one box only]:     o   All of my children who survive me in equal
shares. [Please provide names and addresses below.]     o   All of the persons
named below who survive me in equal shares.     o   To all of my children who
survive me in equal shares. [Please provide names and addresses below.]     o  
To all of my siblings who survive me in equal shares. [Please provide names and
addresses below.]     o   Entirely to the first person named below who survives
me.

 



--------------------------------------------------------------------------------



 



  o   To all of the persons named below who survive me in equal shares.     o  
Other [please use a separate sheet if necessary]:

         
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   

The term “children” means natural or legally adopted children but excludes
stepchildren (if not adopted).

The term “siblings” means brothers and sisters, whether natural or adoptive, but
excludes stepbrothers and stepsisters.
The names and addresses of my beneficiaries are as follows [please use a
separate sheet if necessary]:

             
1.
  Name:       Relationship:
 
  Address:       Email:
 
          Telephone:
 
           
2.
  Name:       Relationship:
 
  Address:       Email:
 
          Telephone:
 
           
3.
  Name:       Relationship:
 
  Address:       Email:
 
          Telephone:
 
           
4.
  Name:       Relationship:
 
  Address:       Email:
 
          Telephone:
 
           
5.
  Name:       Relationship:
 
  Address:       Email:
 
          Telephone:

 



--------------------------------------------------------------------------------



 



This beneficiary designation is to take effect on the date when it is received
by the person responsible for administering the Agreement at Asyst Technologies,
Inc., and it supersedes any prior designations that I may have made under the
Agreement.

              Executive              
                                                      ,       
                                                                 (Date)  
(signature)    

Please file this form with Human Resources and the General Counsel, Asyst
Technologies, Inc.
 

             
Received by:
                     
 
           
Date of receipt:
 
 
,  200                        

 